1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ERNESTO GRIEGO, and
 8 LUGARDITA GRIEGO,

 9          Plaintiffs-Appellees,

10 v.                                                           NO. 30,229

11 FLORENCE C. RODRIGUEZ,

12          Defendant-Appellant,

13 and

14   DON RODRIGUEZ, ISAIAH
15   RODRIGUEZ, EDWIN ORTIZ,
16   and ZIA CREDIT UNION, a New
17   Mexico Corporation,

18          Defendants.

19 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
20 Michael E. Vigil, District Judge

21 Familia Legal Services
22 Lorenzo E. Atencio
23 Espanola, NM

24 for Appellees

25 Florence C. Rodriguez
26 Espanola, NM

27 Pro Se Appellant
2
 1                             MEMORANDUM OPINION

 2 FRY, Chief Judge.

 3        Defendant appeals pro se from the district court’s judgment in favor of

 4 Plaintiffs in a property dispute. We issued a calendar notice proposing to summarily

 5 affirm the district court. Defendant filed a timely memorandum in opposition, which

 6 included numerous attachments. After due consideration, we affirm.

 7        Initially, we note that Defendant attached numerous documents and other items

 8 to her response. We remind Defendant that an appellate court reviews only matters

 9 that were presented to the district court. See Campos Enters., Inc. v. Edwin K.

10 Williams & Co., 1998-NMCA-131, ¶ 12, 125 N.M. 691, 964 P.2d 855. Therefore, we

11 will not consider any of the attachments unless they are already part of the record on

12 appeal.

13        In addition, we note that Defendant filed her memorandum in opposition in two

14 parts. The second part discusses at length Defendant’s health and family history.

15 Defendant then repeats some allegations already raised in the first part of her response

16 but also raises new issues about her rights being violated. However, these arguments

17 are vague and unclear. “We will not review unclear arguments, or guess at what [a

18 party’s] arguments might be.” Headley v. Morgan Mgmt. Corp., 2005-NMCA-045,

19 ¶ 15, 137 N.M. 339, 110 P.3d 1076. In addition, Defendant refers extensively to


                                              3
 1 matters not of record. The “reference to facts not before the district court and not in

 2 the record is inappropriate and a violation of our Rules of Appellate Procedure.”

 3 Durham v. Guest, 2009-NMSC-007, ¶ 10, 145 N.M. 694, 204 P.3d 19. Therefore, this

 4 Court will not consider any new factual assertions made by Defendant on appeal. See

 5 id.

 6        Moreover, to the extent that the issues mentioned in the second part of

 7 Defendant’s response were not raised in the docketing statement or notice of appeal,

 8 we will only grant motions to amend the docketing statement to include additional

 9 issues if the motion (1) is timely, (2) states all facts material to a consideration of the

10 new issues sought to be raised, (3) explains how the issues were properly preserved

11 or why they may be raised for the first time on appeal, (4) demonstrates just cause by

12 explaining why the issues were not originally raised in the docketing statement, and

13 (5) complies in other respects with the appellate rules. State v. Rael, 100 N.M. 193,

14 197, 668 P.2d 309, 313 (Ct. App. 1983). Defendant has not met her burden in meeting

15 these requirements and demonstrating how any additional issues she seeks to raise are

16 viable. We therefore decline to address her new issues.

17 DISCUSSION

18        Turning to the merits, Plaintiffs filed a complaint to cancel a warranty deed and

19 for damages against Defendant alleging fraud and seeking to quiet title in a .91 acre


                                                4
 1 tract of land in their favor. [RP 1-3] Plaintiffs claimed that Defendant, their former

 2 daughter-in-law, committed fraud by forging and altering documents. [RP 1-3]

 3 Plaintiffs argued that they intended to transfer the property to their granddaughter,

 4 Yvette, and great granddaughter, Marina. [RP 923] Defendant claimed that she

 5 bought the land from Plaintiffs and that there was no evidence that Plaintiffs intended

 6 to transfer the land to Yvette and Marina. [Notice of Appeal (NOA) 1-2] After

 7 hearing evidence, the district court rejected Defendant’s version of events and ruled

 8 in Plaintiffs’ favor by finding that Defendant had defrauded Plaintiffs of their land,

 9 that Plaintiffs were entitled to special damages in the amount of $50,000, that a bill

10 of sale was void, that two warranty deeds were cancelled and set aside, and that title

11 to the property was quieted in Plaintiffs’ favor.       [RP 999-1001] We address

12 Defendant’s challenges to the district court’s judgment as follows.

13 Sufficiency

14        As discussed in our calendar notice, Defendant makes several challenges to the

15 sufficiency of the evidence. Defendant continues to argue that she is the rightful

16 owner of the property in dispute based on a bill of sale, survey documents that she

17 recorded, and her payment of taxes on the parcel from 2005-2009. [NOA 1-2; MIO

18 I at 1-8] Defendant also claims that the district court erred in ruling against her in




                                              5
 1 finding that she committed fraud and is liable for slander of title. [NOA 1-4; MIO I

 2 at 1-8 ]

 3         In reviewing a sufficiency of the evidence claim, the reviewing court views the

 4 evidence in the light most favorable to the prevailing party and disregards evidence

 5 and inferences to the contrary. Weidler v. Big J Enters., Inc., 1998-NMCA-021, ¶ 30,

 6 124 N.M. 591, 953 P.2d 1089 (filed 1997). In our calendar notice, we noted that the

 7 district court concluded that Defendant had obtained the survey documents by fraud.

 8 On appeal, Defendant claims she has a valid bill of sale. [MIO I at 5] She disputes that

 9 Plaintiffs intended to transfer the property to Yvette and Marina and claims that when

10 Plaintiffs signed the bill of sale on September 25, 2005, the bill of sale only included

11 her name and not Yvette’s and Marina’s. [NOA 3; MIO I at 3-8] She further claims

12 that the bill of sale was properly notarized. [MIO I at 3] Defendant continues to argue

13 that the bill of sale and survey documents conveyed title to her despite any subsequent

14 alterations. [Id. at 2-3] She also disputes the nature of those alterations. [Id. at 7]

15 Defendant characterizes the alterations as changes that took place after the bill of sale

16 was executed and cites to case law for support that subsequent changes cannot destroy

17 otherwise valid title. [Id. at 2-3, 7] She then claims that the survey plat ratified the bill

18 of sale by showing that she is the owner of the property at issue. [Id. at 4]




                                                 6
 1        Despite Defendant’s claims, we are not persuaded. The district court initially

 2 granted Plaintiffs’ summary judgment motion, which requested the court to set aside

 3 two warranty deeds as invalid, due to Defendant’s failure to respond to the motion.

 4 [RP 723-24] Defendant then argued that summary judgment was improper and that

 5 setting aside the warranty deeds would not quiet title because a bill of sale and a

 6 subsequent recorded survey plat that would also act as a valid conveyance had not

 7 been set aside. [Id. 732-41] The district court agreed to reconsider its judgment with

 8 respect to whether there was a valid conveyance. [Id. 880-81]

 9        At trial, Plaintiffs were able to present evidence from an expert witness that

10 Plaintiffs’ signatures on a warranty deed were forged. [RP 924-25] Plaintiffs

11 introduced testimony that when Plaintiffs signed the bill of sale, it named Defendant,

12 Yvette, and Marina as buyers but that the names of Yvette and Marina were later

13 crossed out. [Id. 958-59] A notary public testified that when she notarized the bill of

14 sale Yvette and Marina were listed as buyers. [Id. 958] Under these circumstances,

15 the district court concluded that there was no valid conveyance. [Id. 999-1001] The

16 court quieted title in favor of Plaintiffs and awarded special damages in the amount

17 of $50,000 for having to clear the slander of title created by Defendant. [Id. 960]

18        Despite Defendant’s claims that the district court should have ruled in her favor,

19 we remain persuaded that Defendant’s allegations of error with regard to the


                                              7
 1 sufficiency of the evidence involve credibility determinations that we will not disturb

 2 on appeal. See Tallman v. ABF (Arkansas Best Freight), 108 N.M. 124, 127, 767 P.2d
3 363, 366 (Ct. App. 1988) (stating that the district court is in the best position to

 4 evaluate the credibility of witnesses); see also State v. Rojo, 1999-NMSC-001, ¶ 19,

 5 126 N.M. 438, 971 P.2d 829 (filed 1998) (holding that the fact finder is free to reject

 6 a party’s version of events). “The reviewing court does not weigh the evidence or

 7 substitute its judgment for that of the fact finder as long as there is sufficient evidence

 8 to support the verdict.” State v. Mora, 1997-NMSC-060, ¶ 27, 124 N.M. 346, 950

 9 P.2d 789.

10        Defendant continues to claim that the bill of sale was not altered until after its

11 execution. [MIO I at 2-3, 7] Defendant claims that she provided clear and detailed

12 testimony that when Plaintiffs executed the bill of sale, Defendant’s name was the

13 only name listed on it. [Id. at 7] She claims that she added the names of Yvette and

14 Marina to the bill of sale later and then scratched out their names. [Id.] Thus, she

15 claims that the bill of sale and subsequent survey document are valid and attempts to

16 rely on cases that stand for the proposition that changes subsequent to the execution

17 of a document do not destroy otherwise valid title. [Id. at 2-3]

18        Contrary to Defendant’s assertions, we remain persuaded that there was

19 sufficient evidence to support the district court’s judgment based on the testimony of


                                                8
 1 Plaintiffs, Plaintiffs’ expert witness on handwriting analysis, and the notary public.

 2 [RP 921-922, 924-25, 942-43, 959] In addition, the district court was able to evaluate

 3 the documentary evidence including the warranty deeds, bill of sale, and survey plats.

 4 Although Defendant contends that the district court should have reached a different

 5 result, viewed in the light most favorable to the district court’s judgment, sufficient

 6 evidence supports the court’s determination that Defendant forged signatures and

 7 altered documents contrary to Plaintiffs’ intentions to transfer their property to Yvette

 8 and Marina. Thus, Defendant’s reliance on the recorded survey plats, which refer to

 9 the altered bill of sale, are misplaced. Likewise, because Plaintiffs thought they were

10 transferring the property to Yvette and Marina, their failure to pay taxes is of little

11 consequence. Under these circumstances, we hold that there is sufficient evidence to

12 support the district court’s judgment quieting title in favor of Plaintiffs.

13        We note that Defendant appears to be arguing that her claims that she did not

14 alter the bill of sale are supported by the original bill of sale. [NOA 4] However, the

15 alleged “original bill of sale” document was not introduced into evidence [id.] and we

16 decline Defendant’s invitation to consider it for the first time on appeal. [MIO I

17 Extras #2] An appellate court reviews only matters that were presented to the disrict

18 court. See Campos Enters., Inc., 1998-NMCA-131, ¶ 12. We therefore do not

19 consider this document or arguments related to it on appeal.


                                               9
 1 Rulings in Plaintiffs’ Favor

 2        In our calendar notice, we addressed Defendant’s argument that the district

 3 court unfairly ruled against her and in favor of Plaintiffs on several matters. We

 4 proposed to reject Defendant’s specific allegation that the district court improperly

 5 ruled against her on summary judgment while ruling in Plaintiffs’ favor on summary

 6 judgment. We also proposed to hold that an argument that the district court was

 7 biased simply because it ruled against her was not enough to demonstrate prejudice.

 8 See State v. Case, 100 N.M. 714, 717, 676 P.2d 241, 244 (1984) (stating personal bias

 9 cannot be inferred from an adverse ruling). Defendant has not responded to our

10 proposed disposition on the specific allegations. For the reasons in the calendar

11 notice, we therefore affirm on those matters.

12        To the extent Defendant raises additional claims of general bias, prejudice, and

13 misconduct concerning the district court and Plaintiffs’ attorney, [MIO II at 7-12]

14 Defendant does not clearly set forth her arguments or point to anything in the record

15 to demonstrate error. “We will not search the record for facts, arguments, and rulings

16 in order to support generalized arguments.” Muse v. Muse, 2009-NMCA-003, ¶ 72,

17 145 N.M. 451, 200 P.3d 104 (filed 2008). As the party opposing the proposed

18 disposition, it is Defendant’s burden to clearly point out errors in fact or law.

19 Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683. Here,


                                             10
 1 Defendant has presented us with a laundry list of allegations. However, “[a]n

 2 assertion of prejudice is not a showing of prejudice.” State v. Hoxsie, 101 N.M. 7, 10,

 3 677 P.2d 620, 623 (1984), overruled on other grounds, Gallegos v. Citizens Ins.

 4 Agency, 108 N.M. 722, 731, 779 P.2d 99, 108 (1989). We therefore decline to address

 5 Defendant’s unclear and unsubstantiated claims of error based on prejudice and

 6 misconduct.

 7 Damages

 8         Defendant continues to claim that she is not liable for slander of title and that

 9 the district court erred in awarding special damages to Plaintiffs in the amount of

10 $50,000. [NOA 5; MIO I at 3-8] Defendant argues that the district court did not find

11 her liable for the damages, that Zia Credit Union already paid for the damages in their

12 settlement with Plaintiffs, and that Plaintiffs could not have a claim for slander of title.

13 [Id.] We disagree.

14         The district court concluded that Defendant defrauded Plaintiffs out of their real

15 property and awarded special damages in the amount of $50,000 against Defendant.

16 [RP 957-60] The district court found that Defendant “intentionally misappropriated

17 or took . . . Plaintiffs’ real property.” [Id. 960] Thus, the district court found that there

18 was evidence of malice based on Defendant altering and forging documents.




                                                11
 1 Accordingly, the district court clearly found Defendant liable for special damages in

 2 the amount of $50,000.

 3        Defendant continues to argue that Plaintiffs did not meet their burden of

 4 demonstrating that Defendant forged or altered documents. [MIO I at 3-8] She

 5 continues to assert that the bill of sale and survey documents were valid. [Id.] As

 6 discussed above, sufficient evidence was presented to the district court that Defendant

 7 intentionally forged and altered documents in an attempt to take the property from

 8 Plaintiffs.

 9        Defendant also continues to argue that Plaintiffs were not damaged by her

10 conduct. [NOA 5; MIO I at 6] To the contrary, Plaintiffs argued that they intended to

11 transfer the property to Yvette and Maria, but that Defendant prevented them from

12 actually doing so by fraudulent methods. As a result, Plaintiffs suffered special

13 damages in clearing the slander of title created by Defendant. [RP 960] We therefore

14 are not persuaded that the district court erred in awarding special damages.

15 CONCLUSION

16        For these reasons, and those in the calendar notice, we affirm the district court

17 on all issues.




                                             12
1     IT IS SO ORDERED.


2
3                            CYNTHIA A. FRY, Chief Judge

4 WE CONCUR:



5
6 JAMES J. WECHSLER, Judge



7
8 MICHAEL E. VIGIL, Judge




                              13